Citation Nr: 9923712	
Decision Date: 08/21/99    Archive Date: 08/26/99

DOCKET NO.  95-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for sebaceous 
cysts.
.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971. 

This case is currently before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In May 1997, the issues of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and entitlement to a rating in excess of 10 percent for 
sebaceous cysts were before the Board.  The Board denied the 
veteran's claim of service connection for PTSD, on the basis 
that it was not well grounded.  Accordingly, this claim is 
not before the Board or the VA at this time.  The veteran's 
claim of increased compensation for his service-connected 
sebaceous cysts was remanded to the RO for additional 
development.  Accordingly, the issue of entitlement to an 
increased evaluation for sebaceous cysts, currently evaluated 
as 10 percent disabling, is before the Board at this time.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's sebaceous cysts are currently manifested by 
mild, chronic symptoms.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for sebaceous cysts have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.3, 
Diagnostic Code 7899-7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board also finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of the claim has been satisfied.  38 U.S.C.A. § 5107(a).  
Further, after reviewing the record, the Board is satisfied 
that all the relevant facts have been fully developed and 
that the case is properly in appellate status.

Background 

Service medical records show treatment for a small sebaceous 
cyst below the navel in February 1970.  A November 1970 
record notes complaints of a soft bump on the forehead next 
to the eyebrow of the right eye, which the veteran reported 
was not painful.  He stated that it had been present for at 
least one month, and suggested that he may have received a 
mosquito bite in this area.  The veteran returned for follow 
up treatment the next day, and an abscess or sebaceous cyst 
was diagnosed.  He was advised to return in one to two months 
to have the cyst removed.  The June 1971 separation 
examination notes a normal clinical evaluation of the skin, 
and is negative for a skin disorder.

On VA examination in July 1972, the veteran complained of 
three cysts on his face.  A physical examination of the skin 
revealed three small sebaceous cysts on the face, with the 
largest on the right lateral cheek at the angle of the 
mandible.  A "very superficial" scar, approximately 1/8" 
to 1/4" in length, was noted to be overlying the cystic mass.  
The record indicates that the underlying cyst was 
approximately four millimeters in diameter, and was well 
encapsulated.  A second small cyst was distal to the angle of 
the mandible on the left cheek, and the third cyst was at the 
left temporal area proximal to the brow.  These cysts were 
also well encapsulated, and were noted to be two to three 
millimeters in diameter.  The pertinent diagnosis was three 
small subacceous cysts of the face of minor significance.

Private medical records show treatment for sebaceous cysts 
from January 1981 to January 1991.  In January 1981, the 
veteran received treatment for an infected sebaceous cyst on 
the central forehead.  A record dated the following month 
notes that the epidermal inclusion cyst on the forehead was 
subsiding on antibiotics, and was no longer clinically 
infected.  In April 1981, the veteran received treatment for 
a small infected sebaceous cyst on the left angle of the jaw.  
The infection was noted to be subsiding.  A record dated 
later that month notes a 1/2" x 1/2" bump on the veteran's 
forehead.  The report indicates that the mass was likely a 
sebaceous cyst.  

In April 1982, the veteran sought treatment for a lump on the 
right side of his face, which had been present for 
approximately one year.  An infected sebaceous cyst of the 
right temple was diagnosed.  In August 1982, the veteran 
received treatment for an infected sebaceous cyst on the left 
cheek.  In June 1983, a small sebaceous cyst in the right 
orbital area was drained, and a small sebaceous cyst on the 
left cheek was drained in November 1984.  An inflamed 
sebaceous cyst was noted on the right cheek in April 1986.  
The cyst was removed, and healing was noted to be good.

In March 1993, the veteran filed a claim of entitlement to 
service connection for several disorders, including sebaceous 
cysts.

During an April 1993 VA examination, the veteran gave a 
history of developing multiple cysts over his body while in 
Vietnam, and denied experiencing dermatological problems 
prior to service.  He related that while these cysts were 
located primarily on his face, there were some cysts on his 
trunk.  He reported that he has had many of these sebaceous 
cysts lanced and drained, and others have been removed 
completely.  The veteran has continued to develop these 
cysts, and has continued to have these either lanced or 
removed.  He related that these cysts are cosmetically 
unappealing, and are at times painful.  The diagnostic 
assessment was evidence of multiple cysts on the body, which 
appear to be sebaceous cysts.  The examining physician 
explained that while the cysts are not disabling, they are 
cosmetically unappealing.  He further stated that the cysts 
are painful at times if they become infected or enlarged.

Based on this evidence, a December 1993 rating decision 
granted service connection for sebaceous cysts, and assigned 
a 10 percent evaluation.  The veteran filed a notice of 
disagreement (NOD) with this decision in June 1994, 
indicating that his cysts continually appear.  He further 
stated that all of the cysts itch, and some of them have to 
be lanced periodically.  The veteran noted that the open 
lesions and residual scars are "very ugly," affect his 
self-esteem, and cause him to get depressed.  

During a May 1995 personal hearing, the veteran testified 
that he had sebaceous cysts all over his body, but indicated 
that they occur more frequently on his face.  Transcript (T.) 
at 14-15.  He estimated that he had approximately 20 cysts 
lanced or removed from his face, and required further medical 
treatment for seven or eight others.  T. at 15.  He explained 
that he used hot compresses to control the itching associated 
with the cysts.  T. at 15.  The veteran's largest cyst was 
located on his jaw, and grew to the size of a 50 cent piece 
before he had it lanced.  T. at 15.  He testified that he has 
hesitated having the cysts lanced because of the resulting 
scars.  T. at 15.

In May 1995, the veteran submitted a substantive appeal (Form 
9), perfecting his appeal.

A May 1996 hearing officer's decision continued the 10 
percent evaluation of the veteran's service-connected 
sebaceous cysts.

During a March 18, 1997 travel board hearing, the veteran 
testified that he has had numerous cysts on his forehead, 
cheeks and groin since 1971, and indicated that they break 
out all over his body.  T. at 16.  He stated that he usually 
treats the cysts with hot compresses, but recalled receiving 
medical treatment at the Palo Alto Veterans' Administration 
Medical Center in 1996.  T. at 17-18.  

In May 1997, the Board remanded this issue for additional 
development.

VA outpatient records dated from July 1994 to March 1997, 
obtained pursuant to the Board remand, note the veteran's 
service-connected sebaceous cysts by history only.

An August 1998 VA dermatology examination notes a history of 
sebaceous cysts occurring over the face and body since the 
veteran entered service in 1969.  The veteran reported that 
several of the cysts were "lanced and drained" between 1969 
and 1971, and that the condition worsened when he returned 
from active duty in 1971.  According to the veteran, he saw a 
dermatologist at that time, and was treated with oral 
antibiotics, including tetracycline, with little improvement.  

The veteran reported that the majority of the bothersome 
cysts were treated surgically or with incision and drainage 
procedures, which reportedly left scars on his face and back.  
He has not been on systemic antibiotic therapy or any 
specific topical therapy for several years, and no treatment 
for the skin was currently in progress.  The veteran 
described symptoms of pain and occasional itching of the 
cysts, particularly when they "come to a head" following 
the application of warm compresses.  The veteran was 
particularly bothered by the appearance of scars located on 
his face and trunk, which he described as "disfiguring."  

Physical examination of the skin revealed closed comedones on 
the forehead, few pitted acneform scars on the cheeks, and 
dermatosis papulosa nigra (small, benign seborrheic 
keratoses) on the malar areas.  Two linear thin scars were 
present on the forehead at the apparent site of the surgical 
removal of "cysts."  A five millimeter subcutaneous nodule 
consistent with a calcified cyst with minimal overlying 
depressed scarring was noted on the left upper back.  The 
report further noted few areas of post inflammatory 
hyperpigmentation on the back and face.  An isolated pitted 
scar with no underlying cyst was present on the right lower 
back.  There was a one centimeter subcutaneous firm, 
nontender nodule in the left axilla, and a similar rubbery, 
firm nodule in the left groin, neither of which had a central 
punctum.  

There was no evidence of active folliculitis or inflamed 
cysts on comprehensive skin examination.  There were no scars 
in the axilla or groin area to suggest a diagnosis of 
hidradenitis suppurativa or chronic furunculosis.  There was 
no xerosis or excoriations evident on examination.  Marked 
disfigurement from the prior cysts was not evident, and no 
scars were tender to palpation.  There was no skin 
ulceration, exfoliation, or crusting, and there were no 
apparent skin lesions on the extremities.  There were no 
associated systemic or nervous manifestations.  The final 
assessment was mild comedonal acne vulgaris on the forehead 
with moderate facial scarring due to a history of acne 
vulgaris; and few scars (5) over face and trunk at sites of 
apparent epidermal inclusion cyst incision and drainage or 
surgical excision which do not appear markedly disfiguring on 
examination.

Ten color photographs were attached to the August 1998 VA 
dermatology examination report.

The RO continued the 10 percent evaluation of the veteran's 
service-connected sebaceous cysts in September 1998 and April 
1999 rating decisions.


Analysis

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including the service medical 
records.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.3, 4.7 (1998).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected sebaceous cysts have been 
evaluated as 10 percent disabling under Diagnostic Code 7806.  
As no diagnostic code section addresses sebaceous cysts 
directly, they have been rated by analogy to Diagnostic Code 
7806, which rates the severity of eczema.  This section 
provides a noncompensable rating for symptoms including 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  With exfoliation, 
exudation or itching on an exposed or extensive surface, a 10 
percent evaluation is warranted.  A 30 percent evaluation is 
only available upon a showing of constant exudation or 
itching, extensive lesions, or marked disfigurement.

A review of the medical evidence of record reveals no skin 
ulceration, exfoliation, or crusting.  The veteran 
experiences periodic pain if the cysts become infected or 
enlarged, and occasional itching of the cysts, particularly 
when they "come to a head" following the application of 
warm compresses.  Although he has mentioned persistent 
itching, his most recent statement of the medical history in 
1998 characterized the itching as occasional and associated 
with specific stages of the symptom pattern.  This statement 
of history is consistent with other objective evidence 
showing the intermittent character of the active symptoms, 
and therefore the Board finds the itching is no more than 
occasional.  There is no evidence of marked disfigurement 
from the cysts, and the scars were not tender to palpation.  
Further, there is no evidence xerosis or excoriations, and no 
lesions on the extremities.  The evidence of record does not 
indicate that the veteran's sebaceous cysts cause constant 
exudation or itching, extensive lesions, or marked 
disfigurement to warrant a 30 percent rating.  As such, his 
symptomatology most closely approximates the level of 
severity contemplated by a 10 percent disability rating.

In deciding all of the veteran's claims, the Board has 
considered the Court's recent determination in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether he is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board finds that the evidence supports the conclusion 
that there was no actual variance in the severity of the 
service connected disability during the appeal period, and 
that the level of that severity was mild.  Accordingly, the 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran's filed his claim to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period. The RO reviewed all the evidence during the period 
and did not limit its consideration to only the "current" 
evidence of disability.  Therefore, the Board concludes that 
the RO adjudication meets the substantive concerns 
articulated in Fenderson and that the veteran was properly 
notified of the basis of the determinations by the RO.  There 
is no basis to return this matter to the RO to have them 
reissue a SOC or SSOC that merely makes small phrasing 
changes to the characterization of the issue.

The Board notes that in addition to that noted specifically 
above, application of other potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4 have been considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In light of the 
evidence discussed above, however, the Board concludes that 
the veteran's overall impairment associated with his 
sebaceous cysts is appropriately rated as 10 percent 
disabling under Diagnostic Code 7806.  A higher rating under 
a different Diagnostic Code is not indicated.  Lastly, the 
Board points out that in view of the findings discussed 
above, there is no question as to which of two evaluations 
shall be applied.  The provisions of 38 C.F.R. § 4.7, 
therefore, are not for application.


ORDER

Entitlement to a rating in excess of 10 percent for sebaceous 
cysts is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

